Exhibit 99.3 Unaudited Pro Forma Condensed Combined Financial Information On November 30, 2015, Perion Network Ltd. (“Perion” or the “Company”) completed the acquisition (the “Acquisition”) of Interactive Holding Corp., a Delaware corporation, and its subsidiaries (collectively referred to as "Undertone"). The following Unaudited Pro Forma Condensed Combined Statements of Income for the year ended December31, 2014 and the six months ended June 30, 2015 combine the historical consolidated statements of income of Undertoneand Perion giving effect to the Acquisition as if it had been consummated on January 1, 2014. The following Unaudited Pro Forma Condensed Combined Balance Sheet as of June 30, 2015 combines the historical consolidated balance sheets of Undertone and Perion giving effect to the Acquisition and to an asset acquisition made by Undertone from Spark Flow LLC on July 1, 2015 (the “Asset Acquisition”), see note 4h, as if it had been consummated on June 30, 2015. The following Unaudited Pro Forma Condensed Combined Financial Information has been prepared in accordance with Article 11 of SEC RegulationS-X. It is presented for illustrative purposes only and is not necessarily indicative of the combined operating results or financial position that would have occurred if the Acquisition and the Asset Acquisition had been consummated on these dates and in accordance with the assumptions described herein, nor is it necessarily indicative of future results of operations or financial position of the combined company. As of the date of this filing, management has not completed the detailed valuation studies necessary to determine the fair values of the Undertone assets and liabilities, nor has it identified all adjustments necessary to conform Undertone's accounting policies to Perion's accounting policies. Perion's management has allocated the purchase price based on the preliminary estimated fair value of Undertone's assets acquired and liabilities assumed based on discussions with Undertone's management, preliminary valuation studies and due diligence. Accordingly, the unaudited pro forma purchase price allocation and related adjustments are preliminary and are subject to further adjustments as additional information becomes available and as additional valuations and analyses are completed. Accordingly, there may be increases or decreases in the fair value of Undertone’s assets and liabilities reflected in the Unaudited Pro Forma Condensed Combined Balance Sheet that may also impact the Unaudited Pro Forma Condensed Combined Statements of Income. There can be no assurance that such final fair values of the assets acquired and liabilities assumed from the acquisition of Undertone will not result in material changes. The following Unaudited Pro Forma Condensed Combined Financial Information has been developed from and should be read in conjunction with (i) the unaudited interim consolidated financial statements of Undertone for the six-month period ended June 30, 2015, (ii) the audited consolidated financial statements of Undertone for the year ended December31, 2014, all included in this report, (iii) the unaudited interim consolidated financial information of Perion for the six-month period ended June30, 2015, contained in Perion’s Report on Form 6-K filed with the SEC on November 3, 2015 and (iv) the audited consolidated financial statements of Perion for the year ended December31, 2014 contained in Perion’s Report on Form 6-K filed with the SEC on April 6, 2015. The following Unaudited Pro Forma Condensed Combined Statements of Income do not give effect to planned synergies and/or cost savings related to the Acquisition. PERION NETWORK LTD. UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET AS OF JUNE 30, 2015 In thousands Perion Undertone Pro Forma Adjustments Note Combined Pro Forma ASSETS Current Assets: Cash and cash equivalents $ $ $ ) 4(a1) $ ) 4(a2) Short term bank deposit - - Accounts receivable, net - Prepaid expenses and other current assets 4(a2) Total Current Assets ) Property and equipment, net - Goodwill and intangible assets, net 4(b) 4(c) Other assets - Total Assets $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ $
